Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


CARMEN CALDERON, 

SAFETY NATIONAL CASUALTY
CORP. and AGENT FERNANDO
RODRIGUEZ D/B/A AMERICA BAIL
BONDS III,

                                      Appellants,

v.

THE STATE OF TEXAS,

                                      Appellee.
§
 
§
 
§
 
§
 
§
 
 §

 §  

No. 08-08-00320-CV

Appeal from the

243rd District Court
of El Paso County, Texas

(TC# 2003BF0295)



MEMORANDUM  OPINION


	Appellants, Carmen Calderon, Safety National Casualty Corp. and Agent Fernando
Rodriguez d/b/a America Bail Bonds III filed a notice of appeal reciting that they wished to appeal
a judgment entered on July 17, 2008 in Cause No. 20030D02963, which is the criminal case. (1)  We
treated the notice of appeal as a bona fide attempt to invoke our jurisdiction over an appeal from the
judgment entered in the bond forfeiture, Cause No. 2003BF2963, but the Clerk's Office notified
Appellants' counsel that the notice of appeal should be amended to correct the defect in the trial
court cause number.  On January 22, 2009, the Clerk's Office notified Appellants' counsel by letter
that the amended notice of appeal had not been filed and informed counsel of the Court's intent to
dismiss the appeal absent a response.  Appellants have not filed an amended notice of appeal or a
response to our inquiry.  Because Appellants have failed to comply with this Court's request to
amend the notice of appeal, we dismiss the appeal for failure to comply with an order of this Court.
See Tex.R.App. P. 42.3(c).

April 9, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
1.   The criminal case is styled Carmen Calderon v. State of Texas and remains pending in the 120th District
Court.